             Case 3:18-cv-01586-JSC Document 846 Filed 06/08/21 Page 1 of 5




 1   Eric H. Gibbs (State Bar No. 178658)          Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)           Adam E. Polk (State Bar No. 273000)
 2   GIBBS LAW GROUP LLP                           Nina R. Gliozzo (State Bar No. 333569)
     505 14th Street, Suite 1110                   GIRARD SHARP LLP
 3   Oakland, CA 94612                             601 California Street, Suite 1400
     Tel: (510) 350-9700                           San Francisco, CA 94108
 4   Fax: (510) 350-9701                           Tel: (415) 981-4800
     ehg@classlawgroup.com                         Fax: (415) 981-4846
 5   amz@classlawgroup.com                         dsharp@girardsharp.com
 6                                                 apolk@girardsharp.com
     Adam B. Wolf (State Bar No. 215914)           ngliozzo@girardsharp.com
 7   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 8   CONWAY, APLC
 9   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94111
10   Tel: (415) 766-3545
     Fax: (415) 402-0058
11   awolf@peifferwolf.com
12   tcowan@peifferwolf.com

13   Plaintiffs’ counsel

14
                                UNITED STATES DISTRICT COURT
15                            NORTH ERN DISTRICT OF CALIFORNIA
16
                                                 Master Case No. 3:18-cv-01586-JSC
17   IN RE PACIFIC FERTILITY CENTER
18   LITIGATION                                  PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE
                                                 DAMAGES INSTRUCTION
19
20   This Document Relates to:
     No. 3:18-cv-01586
21
     (A.B., C.D., E.F., G.H., and I.J.)
22
23
24
25
26
27
28



                     PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE DAMAGES INSTRUCTION
                                  MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 846 Filed 06/08/21 Page 2 of 5




 1          During yesterday’s jury charge conference, Chart objected to the reading of Jury Instruction No.
 2   33 concerning punitive damages. Chart took the position that “there’s been no evidence that an officer,
 3   director, or managing agent has been involved in anything having to do with the controller,” and the
 4   Court requested additional detail on that issue. (Tr. at 1747-48.)
 5   A.     Plaintiffs introduced evidence that a Chart Vice President and Chart managing agents
 6          were involved with Chart’s failure to recall or retrofit its controllers.

 7          There are three exhibits before the Court that confirm the company’s officers and managing
 8   agents—including the Vice President and General Manager of Chart’s cryobiological business, Frank
 9   Bies—knew about the dangers posed by the SN=0 defect and approved of the company’s decision not
10   to recall or retrofit the affected TEC-3000 controllers. (Trial Exs. 284, 200, 223.) These exhibits show
11   in the years leading up to the Tank 4 incident, Chart’s upper management had been kept informed about
12   the SN=0 issue, the company’s development of a retrofit capable of fixing the issue, and the ultimate
13   decision to release that retrofit to market without informing customers that it was necessary to address a
14   known defect in Chart’s TEC-3000 controllers.
15          The first indication that the SN=0 issue had reached the management level was in July 2015,
16   when Ramon Gonzalez, a Cryobio Product Manager at Chart, wrote that Chart had just lost a large
17   quantity of freezer sales because of the issue, and that “Chart hierarchy needs an answer urgently why
18   this is occurring; so needless to say this has turned into a high priority.” (Trial Ex. 284 at 290.) Then in
19   May 2016, Chart Quality Analyst Daphne Maddox wrote that when she presented April’s metrics to
20   “upper management,” they will want to know why Chart had to replace 10 TEC-3000s for a single
21   customer all at once, and that she was “going to have to explain this in management review.” (Trial. Ex.
22   200 at 4552-53.) After she was referred to Ramon Gonzalez and Brendon Wade for more information,
23   Ms. Maddox confirmed that she “will be sure that everyone is aware.” (Id. at 4551.)
24          A November 2017 email from Mr. Wade indicated that the Chart officers and managing agents
25   who had been kept apprised of the SN=0 issue and ensuing TS retrofit kits were Frank “Buzz” Bies,
26   Josep Fernandez, and Ramon Gonzalez. (Trial Ex. 223 at 28403.) Mr. Bies was an officer at Chart and
27   the Vice President and General Manager of Chart’s cryobiological business; Mr. Fernandez was a
28   Managing Director at Chart; and Ramon Gonzalez, as previously mentioned, was the Product Manager

                                                          1
                      PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE DAMAGES INSTRUCTION
                                   MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 846 Filed 06/08/21 Page 3 of 5




 1   above Brendon Wade and Justin Junnier in the Chart hierarchy. (Bies Dep. at 8, 18 (played on June 1,
 2   2021); Junnier Dep. at 18-19 (played on May 25, 2021).) Mr. Wade’s email indicates that Messrs. Bies,
 3   Fernandez, and Gonzalez were Chart representatives with oversight over the TS retrofit kits (which had
 4   been released in the U.S. in May 2017), and who had the power within Chart to push forward the
 5   launch of those retrofit kits in Europe.
 6   B.     The jury can reasonably infer from the evidence that Chart’s officers and directors
 7          authorized, approved, or ratified Chart’s failure to recall or retrofit its controllers.

 8          By releasing the TS retrofit kit to market without informing customers that the retrofit was
 9   needed to fix a known and dangerous defect in Chart’s TEC-3000 controllers, Plaintiffs contend that
10   Chart acted both with malice (because it acted with a willful and knowing disregard for biological
11   samples stored in customer tanks) and with fraud (because it intentionally concealed a material fact).
12   To hold Chart liable for punitive damages, the jury must also be able to conclude that at least one of
13   Chart’s officers or managing agents authorized, approved, or ratified the company’s offending conduct.
14   Cal. Civ. Code § 3294(b); White v. Ultramar, Inc., 21 Cal. 4th 563, 572 (1999) (managing agents are
15   “those employees who exercise substantial independent authority and judgment over decisions that
16   ultimately determine corporate policy”).
17          Plaintiffs are not required, however, to “produce a smoking memorandum signed by the CEO
18   and Board of Directors.” Pizarro v. Nat'l Steel & Shipbuilding Co., No. 19-cv-08425-WHA, 2021 WL
19   1197467, at *4 (N.D. Cal. Mar. 30, 2021) (quoting Willis v. Buffalo Pumps, Inc., 34 F. Supp. 3d 1117,
20   1133 (S.D. Cal. 2014)). In addition, “[t]here is no requirement that the evidence establishes that a
21   corporation acted on a particular date with ‘malice.’” Romo v. Ford Motor Co., 99 Cal.App. 4th 1115,
22   1141 (2002), voided and remanded on other grounds, 538 U.S. 1028,1140 (2003). Instead, Plaintiffs
23   may carry their burden “if the evidence permits a clear and convincing inference that within the
24   corporate hierarchy authorized persons acted despicably in ‘willful and conscious disregard of the
25   rights or safety of others,’” or to intentionally conceal a material fact with the intention of depriving
26   customers of property or legal rights. Id. at 1141. This inference cannot be based merely on speculation,
27   but it can be established with circumstantial evidence. Id.
28

                                                           2
                      PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE DAMAGES INSTRUCTION
                                   MASTER CASE NO. 3:18-cv-01586-JSC
              Case 3:18-cv-01586-JSC Document 846 Filed 06/08/21 Page 4 of 5




 1          Plaintiffs’ evidence, though circumstantial, meets these requirements and permits the jury to
 2   reasonably infer that Mr. Bies (as an officer), along with Messrs. Fernandez and Gonzalez (as
 3   managing agents) authorized, approved, or ratified Chart’s offending conduct. They were kept apprised
 4   about the SN=0 defect; knew that Chart had developed a TS retrofit kit to remedy that defect; were
 5   authorized to act for the company in releasing the TS retrofit kit to market; and necessarily must have
 6   approved or ratified Chart’s failure to inform customers that the TS retrofit kit was needed to correct a
 7   known defect, install the retrofit on customers’ controllers free of charge, or otherwise recall defective
 8   controllers from the field. Even if Plaintiffs were not able to identify some of the specific officers and
 9   managing agents involved in Chart’s failure to recall or retrofit defective TEC-3000 controllers, the
10   jury could reasonably infer that the decision whether to institute a multi-million dollar retrofit or recall
11   campaign is “the kind of determination that could only have been made by a managing agent.” Barrous
12   v. BP P.L.C., No. 10-CV-02944-LHK, 2011 WL 4595205, at *17 (N.D. Cal. Oct. 3, 2011). But here
13   Plaintiffs have introduced both evidence that Chart’s “hierarchy” and “upper management” were kept
14   informed about how Chart intended to handle the dangerous SN=0 defect, as well as evidence
15   identifying some of that upper management by name. Under these circumstances, the jury could
16   reasonably award punitive damages and should be instructed on the law governing that award. See also
17   Willis, 34 F. Supp. 3d at 1133 (“There is ample evidence in the record exists to support a finding that
18   Defendant's managing agents knew about the dangers of asbestos, but nonetheless failed to provide any
19   warning to Mr. Willis and other end users.”); Grimshaw v. Ford Motor Co., 119 Cal. App. 3d 757, 814
20   (1981), disapproved on other grounds by Kim v. Toyota Motor Corp., 6 Cal. 5th 21 (2018) (“There is
21   substantial evidence that management was aware of the crash tests showing the vulnerability of the
22   Pinto’s fuel tank,” and “testimony from several sources that the test results were forwarded up the chain
23   of command”).
24
25   Dated: June 8, 2021                                    Respectfully submitted,
26                                                          By:     /s/ Amy M. Zeman
27                                                          Eric H. Gibbs (State Bar No. 178658)
                                                            Amy M. Zeman (State Bar No. 273100)
28                                                          GIBBS LAW GROUP LLP

                                                           3
                      PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE DAMAGES INSTRUCTION
                                   MASTER CASE NO. 3:18-cv-01586-JSC
     Case 3:18-cv-01586-JSC Document 846 Filed 06/08/21 Page 5 of 5




                                      505 14th Street, Suite 1110
 1
                                      Oakland, CA 94612
 2                                    Tel: (510) 350-9700
                                      Fax: (510) 350-9701
 3                                    ehg@classlawgroup.com
                                      amz@classlawgroup.com
 4
 5                                    Dena C. Sharp (State Bar No. 245869)
                                      Adam E. Polk (State Bar No. 273000)
 6                                    Nina R. Gliozzo (State Bar No. 333569)
 7                                    GIRARD SHARP LLP
                                      601 California Street, Suite 1400
 8                                    San Francisco, CA 94108
                                      Tel: (415) 981-4800
 9                                    Fax: (415) 981-4846
10                                    dsharp@girardsharp.com
                                      apolk@girardsharp.com
11                                    ngliozzo@giradsharp.com
12                                    Adam B. Wolf (State Bar No. 215914)
13                                    Tracey B. Cowan (State Bar No. 250053)
                                      PEIFFER WOLF CARR KANE &
14                                    CONWAY, APLC
                                      4 Embarcadero Center, Suite 1400
15                                    San Francisco, CA 94111
16                                    Tel: (415) 766-3545
                                      Fax: (415) 402-0058
17                                    awolf@peifferwolf.com
                                      tcowan@peifferwolf.com
18
19                                    Plaintiffs’ Counsel

20
21
22
23
24
25
26
27
28

                                      4
           PLAINTIFFS’ TRIAL BRIEF RE PUNITIVE DAMAGES INSTRUCTION
                        MASTER CASE NO. 3:18-cv-01586-JSC
